Citation Nr: 1328423	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for cervical spondylosis, status post discectomy at C4-5, 
C5-6, C6-7 with iliac crest bone graft, prior to November 9, 
2010, and in excess of 20 percent thereafter.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1956 to July 
1960 and from September 1960 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated December 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 
2010, July 2012, and May 2013 at which time it was remanded 
for additional development.  It is now returned to the 
Board.  As will be discussed below, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand orders with regard to the issue being 
decided herein.  No further action is necessary in this 
regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd., Dyment v. Principi, 287 F.3d 1377 
(2002).

During the pendency of this appeal, by rating action dated 
in December 2011, the RO determined that the Veteran's 
service-connected cervical spine disability warranted an 
increased 20 percent disability rating, effective November 
9, 2010.  As the Veteran has not expressed satisfaction with 
the increased disability rating, the case thus remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to November 9, 2010, the service-connected 
cervical spondylosis, status post discectomy at C4-5, C5-6, 
C6-7 with iliac crest bone graft was manifested by pain and 
limitation of motion with forward flexion to no worse than 
45 degrees; there was no competent evidence of ankylosis, 
additional neurologic disability manifestations, or 
incapacitating episodes of intervertebral disc syndrome 
requiring prescribed bed rest.

2.  From November 9, 2010, the service-connected cervical 
spondylosis, status post discectomy at C4-5, C5-6, C6-7 with 
iliac crest bone graft was manifested by pain and limitation 
of motion with forward flexion to no worse than 20 degrees; 
there was no competent evidence of ankylosis, additional 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome requiring 
prescribed bed rest.


CONCLUSIONS OF LAW

1.  Prior to November 9, 2010, the criteria for an increased 
disability rating in excess of the assigned 10 percent for 
the service-connected the service-connected cervical 
spondylosis, status post discectomy at C4-5, C5-6, C6-7 with 
iliac crest bone graft were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 
(2012).

2.  From November 9, 2010, the criteria for an increased 
disability rating in excess of the assigned 20 percent for 
the service-connected the service-connected cervical 
spondylosis, status post discectomy at C4-5, C5-6, C6-7 with 
iliac crest bone graft have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5243 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), 
the Court held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously 
provided will help substantiate his/her claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the claimant of what is required to establish 
service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to the increased disability rating claim, the 
law requires VA to notify the claimant that, to substantiate 
a claim, the claimant was must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular veteran's circumstances; that is, VA need not 
notify a veteran of the specific diagnostic codes that may 
be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the 
disability has on the particular veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in May 2005 and 
September 2006 collectively complied with VA's duty to 
notify the Veteran with regard to this increased rating 
claim.  In particular, the letters informed the Veteran of 
the need for evidence of a worsening of his disability.  He 
was notified of the types of evidence that could 
substantiate his claim, such as medical records or lay 
statements regarding personal observations.  He was asked to 
provide information as to where he had been treated and was 
informed that VA was responsible for obtaining any federal 
records, VA records, and any medical examinations, if 
necessary.  In addition, the letters informed the Veteran 
that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  He was also specifically 
provided with notice of how disability ratings and effective 
dates are determined in the September 2006 letter.

With respect to VA's duty to assist, the Veteran's service 
treatment records (STRs), and VA and private treatment 
records have been obtained and associated with the claims 
file.  The Veteran was also afforded pertinent VA 
examinations in September 2005, November 2010, August 2012, 
and June 2013.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examinations obtained 
here are sufficient, as they considered all of the pertinent 
evidence of record, including the statements of the Veteran, 
and provided explanations for the opinions stated as well as 
the medical information necessary to apply the appropriate 
rating criteria.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2012).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4.  The Board determines the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two ratings 
should be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are also appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has 
been assigned a 10 percent disability rating for the 
service-connected cervical spine disability prior to 
November 9, 2010 and a 20 percent disability rating 
thereafter.  As discussed below, the Board concludes that a 
staged rating is warranted for the Veteran's cervical spine 
disability.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Veteran's cervical spine disability is current rated 
under 38 C.F.R. § 4.71a, DC 5003-5243 [arthritis, 
degenerative - intervertebral disc syndrome].  38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months; and a 60 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.  An "incapacitating episode" for purposes of totaling 
the cumulative time is defined as "period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.

Accordingly, the Board has considered whether the Veteran is 
entitled to an increased disability rating under DC 5243 
[intervertebral disc syndrome].  Crucially, the competent 
evidence of record does not demonstrate that the Veteran has 
experienced any incapacitating episodes, as defined in Note 
1 of DC.  The Board acknowledges the Veteran's self-report 
that he experiences flare-ups of his cervical spine 
disability.  However, there is no evidence of record 
demonstrating that, at any time during the appeal period, a 
physician prescribed bed rest during such episodes to 
justify a higher rating under DC 5243.  See the VA 
examination reports dated in September 2005, November 2010, 
August 2012, and June 2013.  Thus, rating the Veteran under 
the formula for evaluating intervertebral disc syndrome 
based on incapacitating episodes would not avail him of 
increased disability ratings for his service-connected 
cervical spine disability.  Rather, the Veteran has reported 
a progressive worsening of cervical spine symptoms and has 
described functional impairment due to pain.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is not greater than 
170 degrees; or, muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note 5, General Rating Formula for 
Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate 
V (2012).

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a, Plate V (2012).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated 
separately under the appropriate diagnostic code.  See Note 
1, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a.

Here, the Veteran was afforded a VA examination in September 
2005, at which time he provided a detailed history of his 
cervical spine disability.  Specifically, he reported a 
constant burning pain at 7-8/10.  He also stated that if he 
turns his neck right or left, he hears grinding and 
cracking.  He further indicated that if he attempts to turn 
his neck farther than it comfortably goes, the motion 
becomes very painful.  He stated that he did not require 
bedrest for pain relief in the past twelve months.  Upon 
examination, the Veteran achieved forward flexion to 45 
degrees, extension to 40 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 45 degrees, and right lateral rotation to 45 
degrees.  Combined range of motion of the cervical spine was 
215 degrees.  No pain was noted during range of motion 
testing and there was no additional functional limitation 
after repetitive motion.  The neurological examination 
revealed C8-T1 radiculopathy.  The examiner diagnosed the 
Veteran with degenerative disc disease of the cervical 
spine; status-post C6-7 discectomy and fusion with iliac 
crest bone graft; status-post C7-T1 posterior cervical 
foraminotomy with discectomy and fusion."

In a statement dated January 2006, the Veteran reported 
significant pain in his back and neck.  He described a 
flare-up of symptoms occurring in December 2005 during which 
he could not turn his head at all.  He stated that the 
symptoms subsided within a couple of days and he was able to 
move; "however, I had a terrible dull feeling in my right 
shoulder and numbness down my entire right arm to the three 
outboard fingers of my right hand."  See the Veteran's 
statement dated January 2006.  Private treatment records 
demonstrated that the Veteran had a third surgery performed 
on his cervical spine in January 2006; specifically an 
anterior cervical discectomy and fusion.  In a statement 
dated July 2006, the Veteran reported that, following the 
January 2006 surgery, he has "very limited range of motion 
now and I usually have to move my whole upper body to be 
able to look very far to the right or left."

The Veteran was afforded a second VA examination in November 
2010 at which time he reported continuing problems due to 
his cervical spine disability.  The Veteran explained that 
he experiences daily intermittent neck pain with the pain 
lasting less than five minutes.  He described cervical pain 
at 6/10 with burning sensation type of pain that radiates 
from the area across the top of his shoulders to just past 
the joint of the right shoulder.  He also stated that he 
sometimes feels it deep underneath his scapula.  The 
examiner noted that the Veteran had no prescribed bed rest 
within the past year.  The Veteran did not endorse 
stiffness, weakness, lack of endurance, fatigability, or 
flare-ups with respect to the cervical spine disability.  
Physical examination of the neck revealed forward flexion to 
32 degrees, extension to 40 degrees, right and left lateral 
flexion to 20 degrees, and right lateral rotation to 35 
degrees, and left lateral rotation to 23 degrees.  Combined 
range of motion of the cervical spine was 170 degrees.  The 
examiner noted, "the Veteran reports he will have more 
intense pain if he pushes beyond the range of motion that 
was performed today."  The examiner further noted there was 
"[n]o deformity, malalignment, drainage, tenderness, edema, 
redness, heat, spasms, painful motion, abnormal movement, 
guarding of movement, fatigue, lack of endurance, weakness, 
incoordination, instability or pertinent abnormal 
weightbearing, except as noted."  Regarding the DeLuca 
provisions, the examiner explained that there was no loss of 
function with repetitive use, except as noted.  He further 
explained "there is no objective evidence of pain, 
incoordination, weakened movement or excessive fatigability 
during examination."  The examiner additionally stated that 
"[l]oss of function due to flare-ups cannot be determined 
without resorting to mere speculation."  The examiner 
diagnosed the Veteran's cervical spine disability as 
degenerative disc disease with degenerative joint disease; 
status-post discectomies and foraminotomy.  No objective 
radiculopathy."  He noted that the cervical spine disability 
caused moderate functional limitations.  Neurological 
examination revealed left ulnar partial sensory motor 
neuropathy and no objective evidence of radiculopathy.

In an October 2010 statement, the Veteran reported that it 
is very difficulty for him to turn his neck, and it is 
"[e]specially noticeable when driving as I must turn my 
whole upper body to look left or right."  He indicated that 
he cannot keep his neck turned for any amount of time 
without pain.  He further stated, "[t]here is something in 
addition to the surgery scar in the back of my neck where 
the neck was opened.  I am noticing a strong tingling 
sensation from my neck across my shoulder to just a bit 
below the outboard side of my shoulder.  Also a dull ache 
under my shoulder blade."

VA treatment records dated in June 2011 noted that the 
Veteran is experiencing more right neck/shoulder/arm 
radiculopathy symptoms, "usually worse as the day 
progresses...Head rotation seems to be the most provocative 
movement."

In August 2012, the Veteran was again afforded a VA 
examination to address his cervical spine symptomatology.  
The Veteran reported progressively worse neck pain at 5-
10/10.  He does not take prescription medication to treat 
his cervical symptoms.  The Veteran indicated that he had 
not experienced incapacitating episodes during the past 
twelve months.  With respect to activities of daily living, 
the examiner noted that the Veteran "[c]uts brush in his 
acreage once a week; travels with his recreational vehicle 
at least twice a year (drives himself); goes fishing a 
couple of times a month; pressure washes the house a couple 
times a year; he lives by himself; cooks and cleans his 
house; plays with his adopted dog...[p]lays guitar every day 
at least five minutes to three hours."  The Veteran reported 
limited range of motion in his neck and stated that he has 
to turn his whole body when he must turn his head to the 
left.

The examiner noted that the Veteran reported a flare-up of 
symptomatology occurring in March 2011 during which his pain 
level was 10/10 and he could not move his head for several 
days.  Upon examination, he achieved forward flexion to 30 
degrees with pain, extension to 35 degrees with pain, right 
and left lateral flexion to 20 degrees with pain, left 
lateral rotation to 15 degrees with pain, and right lateral 
rotation to 25 degrees with pain.  Combined range of motion 
of the cervical spine was 145 degrees.  No additional 
functional impairment was demonstrated upon repetitive 
testing.  The examiner noted there was no localized 
tenderness, pain to palpation, guarding, or atrophy.  He 
additionally indicated that the Veteran did not use an 
assistive device.  The examiner reported there was "[n]o 
objective evidence of weakened movement or excess 
fatigability or incoordination on use.  He does have pain on 
use."  With respect to the March 2011 flare-up, the examiner 
noted that he was "unable to state the functional ability 
limitation during that flare-up in terms of the degree of 
additional range of motion loss . . . because no VA 
examination during the flare-up [was] available."  With 
respect to the impact of the disability on the Veteran's 
ability to work, the examiner noted that the Veteran was 
unable to perform "overhead tasks, heavy lifting/carrying" 
due to his cervical spine disability.  Neurological 
examination revealed hypoactive deep tendon reflexes.  Also, 
abduction of the fourth and fifth fingers was weak secondary 
to a left ulnar nerve condition.  The examiner noted no 
objective evidence of radiculopathy.

Pursuant to the May 2013 Board Remand, the Veteran was 
afforded another VA examination in June 2013 at which time 
he described flare-ups of cervical symptoms; specifically, 
numbness from his right ear down the right side of his neck 
and into his right shoulder.  He stated that the muscle in 
the affected area becomes hard, swollen, and painful 
"whenever I have to move my neck a lot during certain 
physical activities."  The Veteran indicated that when the 
symptoms occur, he avoids any physical activities involving 
his neck; it takes three to five days for the symptoms to 
resolve.  He also reported that when he is in bed he must 
use his hands to turn his head because of right neck pain.  
He indicated this pain is constant and at 7-8/10, although 
he does not take pain medication to treat his symptoms.  He 
indicated that turning his neck right is limited because of 
the pain.  The Veteran uses a transcutaneous electrical 
nerve stimulation (TENS) unit.  He endorsed continuing 
difficulty gripping objects with his left hand.

Physical examination of the Veteran revealed forward flexion 
to 20 degrees with pain; extension to 25 degrees with pain; 
right lateral flexion to 20 degrees with pain; left lateral 
flexion to 15 degrees with pain; right lateral rotation to 
25 degrees with pain; and left lateral rotation to 15 
degrees with pain.  Combined range of motion of the cervical 
spine was 120 degrees.  The Veteran endorsed localized 
tenderness.  The examiner further noted there was "[n]o 
deformity, malalignment, drainage, tenderness, edema, 
redness, heat, spasms, painful motion, abnormal movement, 
guarding of movement, fatigue, lack of endurance, weakness, 
incoordination, instability or pertinent abnormal 
weightbearing, except as noted."  Regarding the DeLuca 
provisions, the examiner explained that there was no loss of 
function with repetitive use, except as noted.  He further 
explained "there is no objective evidence of pain, 
incoordination, weakened movement or excessive fatigability 
during examination."  The examiner additionally stated that 
"[l]oss of function due to flare-ups cannot be determined 
without resorting to mere speculation."  The examiner 
indicated that the Veteran occasionally used a cane for 
ambulation.

Upon neurological evaluation, the examiner noted 
abnormalities of the left upper extremity secondary to left 
ulnar neuropathy and left C5, C6-8 radiculopathy as well as 
abnormalities of the right upper extremity due to right C7-8 
radiculopathy.  With respect to employability, the examiner 
opined that based on the service-connected cervical spine 
disability alone, "Veteran is employable in sedentary/light 
duty occupations because he is independent in [activities of 
daily living] and takes care of his household; he is not 
employable in physical occupations because of limitation of 
range of motion in cervical spine and the current severity 
even after three previous surgeries."  See the VA 
examination addendum dated June 2013.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a disability rating in excess of 
10 percent is not warranted prior to November 9, 2010.  
Specifically, at the September 2005 VA examination, the 
examiner reported forward flexion of the cervical spine up 
to 45 degrees and further indicated that the Veteran's 
displayed combined cervical spine motion of 215 degrees.  
There is no other objective evidence demonstrating greater 
impairment of range of motion of the cervical spine prior to 
November 9, 2010.  These measurements were well above the 
limitation prescribed by the pertinent diagnostic code to 
warrant a 20 percent disability rating (specifically, 
forward flexion of the cervical spine not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2012).  Moreover, there is no 
evidence of muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour at any time 
during the period under consideration.  Therefore, a rating 
in excess of 10 percent is not warranted under the schedular 
criteria prior to November 9, 2010.

Likewise, since November 9, 2010, the application of the 
facts in this case to the requisite criteria demonstrates 
that a disability rating in excess of 20 percent is not 
warranted.  The evidence of record during this time period, 
while showing findings of limitation of motion, does not 
indicate forward flexion of the cervical spine limited to 15 
degrees or less, or favorable ankylosis of the cervical 
spine.  See the VA examination reports dated November 2010, 
August 2012, and June 2013.  Moreover, VA treatment records 
for this time period do not show treatment for cervical 
spine symptoms beyond complaints of chronic neck pain.

With respect to both time frames at issue, the Board notes 
that the Veteran has repeatedly complained of significant 
pain including flare-ups as a result of his cervical spine 
disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board 
has taken into consideration the objective evidence showing 
documenting increased functional impairment due to those 
reports of pain and evaluations beyond those currently 
assigned are not warranted.  The Veteran has been able to 
take care of his activities of daily living, and even with 
repetitive use there was no substantial loss of motion.  
While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not provide 
for a separate rating for pain.  Rather, it provides 
guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran 
is already being adequately compensated for pain.

The Board has also considered whether an increased rating is 
warranted due to neurologic manifestations of the Veteran's 
cervical spine disability.  To this end, the Board notes 
that the Veteran is currently service-connected for right 
upper extremity cervical radiculopathy associated with 
cervical spondylosis at 20 percent as well as left upper 
extremity ulnar nerve compression associated with post-
operative extosis, left elbow, with residual numbness at 30 
percent.  The Board recognizes that the June 2013 VA 
examiner additionally diagnosed the Veteran with left 
cervical radiculopathy at C6-8.  However, as the Veteran is 
already service-connected for ulnar nerve compression left 
upper extremity, the Board finds that a separate evaluation 
cannot assigned be assigned for the left cervical 
radiculopathy.  Due to the overlapping symptomatology 
associated with these diagnoses, the Board is unable to 
assign separate disability ratings as such would violate the 
anti-pyramiding provision set forth in 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  In this case, there is no current clinical 
or diagnostic evidence of additional, separate neurologic 
impairment.  So, there is no basis to assign a separate 
rating under any of the applicable neurological rating 
codes.

The Board recognizes that the Veteran has three scars from 
his three cervical discectomies.  To this end, the Board 
notes that the Veteran is separately service-connected scars 
of the neck and is currently assigned a 10 percent 
disability rating.  See the rating decision dated July 2013.
III.  Additional Considerations

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2012).  The current 
evidence of record does not demonstrate that Veteran's 
service-connected cervical spine disability has resulted in 
frequent periods of hospitalization or in marked 
interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1 (2012).  

Here, although the Veteran's cervical spine disability has 
an impact on his occupational functioning, the evidence 
suggests that the Veteran is capable of performing his job.  
See the VA examination reports dated September 2005, 
November 2010, August 2012, and June 2013.  Accordingly, the 
cervical symptoms reported by the Veteran are contemplated 
by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  
Thus, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Additionally, the Board notes that the Court held in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) that every claim for a 
higher evaluation includes a claim for a total rating based 
on individual unemployability (TDIU) where a veteran claims 
that his service-connected disabilities prevent him from 
working.  To this end, the Board observes that the Veteran 
completely retired from the United States Postal Service in 
1994, due to the completion of his career.  See the VA 
examination report dated November 2010.  Moreover, the 
Veteran did not specifically indicate that he is currently 
unemployable as a result of the aforementioned service-
connected disability.  As such, the Board finds that Rice is 
not applicable to the current appeal.  See Rice, 22 Vet. 
App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009) (there must be cogent evidence of unemployability in 
the record).

Accordingly, the preponderance of the evidence of record is 
against a finding that the Veteran's cervical spine 
disability more nearly approximates an evaluation in excess 
of 10 percent prior to November 10, 2010, or an evaluation 
in excess of 20 percent thereafter.  There is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating in excess of 
10 percent prior to November 9, 2010 for the service-
connected the service-connected cervical spondylosis, status 
post discectomy at C4-5, C5-6, C6-7 with iliac crest bone 
graft is denied.

Entitlement to an increased disability rating in excess of 
20 percent from November 9, 2010 for the service-connected 
the service-connected cervical spondylosis, status post 
discectomy at C4-5, C5-6, C6-7 with iliac crest bone graft 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


